DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notes
All page and line numbers used herein for the claims are from the 17 March 2020 claim set which starts on pg. 13 and ends pg. 17 and has line numbers indicated along the left side. 
The term “the outer wall” pg. 14 line 14 is considered to have inherent antecedent basis in the establishment of the first housing part. If applicant wishes to clarify the antecedent basis “an outer wall” would be an appropriate correction. 
Claims 12 and 13 are identical and both depend from Claim 10. While this is not unclear, it is redundant, and applicant may wish to correct this issue. 
Claim Objections
Claim 1 is objected to because of the following informalities:  pg. .  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-14 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the spring section" in pg. 15 line 8.  There is insufficient antecedent basis for this limitation in the claim. Applicant previously establishes “a U-shaped spring section” in Claim 1 pg. 14 line 16 referenced as “the U-shaped spring section” pg. 14 lines 18-19. Thus, there is insufficient antecedent basis for just “the spring section” as it is unclear if it is referencing the same “the U-shaped spring section” for the purposes of examination these are treated as the same object.  
Claim 7 recites the limitation “the snap hook engages with form fit”. It is unclear what “form fit” comprises or establishes. An interpretation has been made to advance prosecution that “form fit” is “ a guide section” type structure. 
Claim 8 recites the limitation "the first sealing stay" in pg. 16 line 2.  There is insufficient antecedent basis for this limitation in the claim. Applicant previously establishes “a first circumferentially extending sealing stay” in Claim 1 pg. 13 line 22 and again references “the first circumferentially extending sealing stay” in pg. 13 line 27. As such there is insufficient antecedent basis for just “the first sealing stay” as it is unclear if it is referencing the same stay established and referenced in Claim 1. For the purposes of examination these are treated as the same object. 
Claims 9 and 10 are circularly dependent. Claim 9 depends from Claim 10, which in turn depends from Claim 9. Claims 11-14 and 17 also depend from Claim 10 and similarly do not have proper dependency. This also leads to the entire sets of limitations lacking antecedent basis and being unclear as to what is required in the claim as well as lacking necessary structure for the limitations to be clear. For the purposes of advancing prosecution Claim 9 is treated as dependent on Claim 1 rather than Claim 10 and the dependency from Claim 10 is treated as a typographical error, as such an in-depth rejection on the basis listed above is not appropriate at this time for the concise treatment of the case. Appropriate correction is required. 
Claim 9 recites the limitation "the curved bridge" in pg. 16 line 9.  There is insufficient antecedent basis for this limitation in the claim. Applicant previously establishes “an elastic L-shaped or U-shaped curved bridge” in Claim 9 pg. 16 line 6. It is unclear if applicant is referring this same limitation in line 9. 
Claim 11 recites the limitation "the mounting direction" in pg. 16 line 21.  There is insufficient antecedent basis for this limitation in the claim. Claim 1, from which Claim 11 is considered to depend, recites “an axial mounting direction” in pg. 13 line 7 and it is unclear if Claim 11 is referencing this same “axial mounting direction”. 
Claims 12 and 13 are identical, and depend from Claim 10 and thus are considered to depend from Claim 9 and Claim 1, they recite “the radially projecting guide rib guide section” on pg. 16 lines 25 and 30 respectively. It is unclear what “the radially projecting guide rib guide section” is referring to. Applicant previously establishes “a guide section” in Claim 5, but this is not considered to be in the dependency chain for Claims 12 and 13. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-14 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swanson (US 5,295,602) in view of Görg et al. (US 2011/0167776).
With regards to Claim 1:
Swanson teaches:
A cover, part 10, which reads on applicant's claimed first housing part and a base, part 12, which reads on applicant's claimed second housing part. (Swanson Col. 1 lines 34-36) The base and cover are configured to close together and separate from each other in an axial mounting direction. (Swanson Fig. 1-3) The base and cover enclose an interior chamber which houses an air filter element, not shown, and compress a gasket or seal, part 13, which extends circumferentially about the filter element. (See Swanson Fig. 1 and Col. 1 lines 35-40) 
The cover comprises a first rim section (See Swanson Fig. 1) corresponding to the rim, part 28, of the base, part 12, which reads on applicant's claimed first rim section and second rim section respectively. (Swanson Fig. 1-3 and Col. 1 lines 40-50)
A snap hook and holding section, comprising parts 32 and 34, with an opening, part 36 (See Swanson Figs. 2 and 3 and Col. 1 lines 50-67 and Col. 2 lines 4-15) which reads on applicant's claimed snap connecting device. 
A tongue, part 38, which reads on applicant's claimed snap hook. The tongue is U-shaped and comprises a firm leg, part 40, which reads on applicant's claimed first leg and a flexing leg, part 42, which reads on applicant's claimed second leg. The legs are connected to each other by a U-shaped spring section. A cam surface, part 44, and barbs, parts 46, together read on applicant’s claimed locking nose arranged on and projecting radially outwardly from a radially outer side of the second leg. (See Swanson Fig. 1-3 and Col. 1 lines 53-63 and Col. 2 lines 1-7) 
An opening, part 36, which reads on applicant's claimed holding section which is formed by lateral projections, parts 32, which reads on applicant's claimed two ribs and a cross bar, part 34, which forms a cutout between the two ribs sized to receive and engage the locking nose in the mounted state which reads on applicant's claimed connecting leg and reinforced by a retaining wall, part 30. (See Swanson Fig. 1-3 and Col. 1 lines 48-63)
The tongue, part 38, is elastically deflected inwards to engage and disengage from the holding section. (See Swanson Fig. 1-3 and Col. 2 lines 1-7) 
Swanson does not teach:
“a first circumferentially extending sealing stay formed on and projecting axially outwardly from the radial stay… a second circumferentially extending sealing stay formed on and projecting axially outwardly from the flange in a direction towards the radial stay of the first housing part;  25wherein, when the first and second housing parts are closed together into a mounted state: the first circumferentially extending sealing stay projects axially outwardly from the radial stay in a direction towards the flange of the second housing part to contact against the flange of the second housing part; and  30the first circumferentially extending sealing stay of the first housing part is spaced radially away from the second circumferentially extending sealing stay of the second housing part, the radial spacing delimiting a receiving area for receiving the sealing element such that the sealing element is seal-tightly clamped -13- 5404/US-2 - MANN+HUMMEL GmbHin a radial direction against both the first and second circumferentially extending sealing stays”
Görg teaches:
A support stay, part 14, which reads on applicant's claimed first circumferentially extending sealing stay formed on and projecting axially outwardly from the radial stay. And the upper housing part, part 11 of Görg, comprises a radially projecting stop, part 18, along the radial stay. (See Görg Fig. 3 and Paragraph 48)
A second housing part, part 10, comprising connecting section, part 16, and a sealing stay, part 13, which reads on applicant's claimed flange and second circumferentially extending sealing stay respectively. (See Görg Fig. 3 and Paragraph 46)
As seen in Fig. 3 of Görg when the housing parts are closed together in a mounted state the support stay and sealing stay of Görg are radially spaced from one another and together delimit a receiving area for the sealing element, part 3, such that the seal is tightly sealed in the radial direction. (See Görg Fig. 3 and paragraph 46 and 48)
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the filter housing of Swanson in view of the filter housing of Görg to include the radial sealing mechanism of Görg seen in Fig. 3 of Görg detailed above in order to improve the radial sealing of the filter housing and to provide support for the sealing element. 
With regards to Claim 2 Swanson further teaches:
The tongue, part 38, is spaced apart outwardly in the radial direction from the first rim section. (See Swanson Fig. 1-3)
The limitation “such that a contact force or clamping force applied inwardly in the radial direction by the first rim section on the sealing element is decoupled from the snap hook” is considered to be a method of using the claimed structure and as the structures are substantially identical would be expected to perform in an identical fashion. 
With regards to Claims 3 and 10 Swanson further teaches:
The firm leg, part 40, and the flexing leg, part 42, resiliently force the barbs, part 46, to engage with the cross bar, part 34, in a radially outward direction into the cutout. (See Swanson Fig. 2 and 3 and Col. 1 lines 56-67)
With regards to Claims 4 and 11 Swanson further teaches:
A snap hook and holding section, comprising parts 32 and 34, with an opening, part 36 (See Swanson Figs. 2 and 3 and Col. 1 lines 50-67 and Col. 2 lines 4-15) which reads on applicant's claimed snap connecting device automatically slides the barbs in the radial direction into the cutout. (See Swanson Fig. 2 and 3 and Col. 1 lines 56-67)
With regards to Claim 5 Swanson further teaches:
The base, part 12, comprises a retaining wall, part 30, which reads on applicant's claimed guide section, projecting away from a housing wall of the base outwardly in the radial direction. The retaining wall, part 30, forces the firm leg, part 40, outwardly in the radial  direction upon joining or separating from each other the first and second housing parts in the mounting direction. (See Swanson Fig. 2-3 and Col. 2 lines 1-16)
With regards to Claims 6 and 14 Swanson further teaches:
The flexing leg comprises a distal end which reads on applicant's claimed manipulation section for moving the locking nose out of the cutout inwardly in the radial direction. (See Swanson Fig. 2-3)
With regards to Claim 7 Swanson further teaches:
The tongue, part 38, engages with a retaining wall, part 30, which reads on applicant's claimed snap hook engaging with “form fit” behind the holding section in the mounted state as the retaining wall is behind the cross bar, part 34. 
With regards to Claim 8:
The tongue, part 38, is arranged at the outer extremity of the flange of the upper housing part and thus would be spaced apart from the first sealing stay outwardly in the radial direction in view of the changes of Görg as detailed above in the rejection of Claim 1. 
With regards to Claim 9 Swanson further teaches:
An L-shaped curved bridge spaced outwardly away from the outer wall of the first housing part connecting the tongue, part 38, to the outer wall of the first housing part. (See Swanson Fig. 2) 
The limitation “wherein the U-shaped spring section and the curved bridge cooperate to elastically deform and together take up the forces that occur during opening and closing of the snap hook so as to prevent damage to the filter housing and the snap hook” is considered to be method of using the structure and thus does not hold patentable weight. 
With regards to Claims 12 and 13 Swanson further teaches:
The base, part 12, comprises a retaining wall, part 30, which reads on applicant's claimed guide section, which forces the first leg outwardly in the radial direction. (See Swanson Fig. 2-3 and Col. 2 lines 1-16)
With regards to Claims 16 and 17 Swanson in view of Görg teaches:
A filter housing according to Claim 3 or 10 as detailed above. A filter element arranged in the housing interior and a sealing element extending circumferentially about the filter element such that the sealing element is radially compressed in a receiving area and the flexing leg has a manipulation section for moving the locking nose out of the cutout inwardly in the radial direction as detailed above in the rejection of Claims 1 and 6.  
Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 15 depends from rejected Claim 1. Claim 15 requires "a radially projecting guide rib ... arranged between and spaced apart from the two ribs". This limitation appears to contain the allowable subject matter of the parent application 15/597554 (US Patent 10,605,210). This limitation overcomes the currently applied prior art as the retaining wall, part 30 of Swanson which reads on applicant's claimed “guide section” of Claim 5 is not taught to be separated from or spaced apart from the two lateral projections, parts 32, which reads on applicant's claimed two ribs. And one of ordinary skill in the art would not separate them without cause as Swanson specifically teaches that the retaining wall, part 30, prevents the tongue, part 38, from pivoting backwards and causing air leakage past the seal of Swanson. Other applicable art could not be found which renders this limitation anticipated nor obvious. 
Other Applicable Prior Art
All other art cited not detailed above in a rejection is considered relevant to at least some portion or feature of the current application and is cited for possible future use for reference. Applicant may find it useful to be familiar with all cited art for possible future rejections or discussion.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIT E ANBACHT whose telephone number is (571)272-9876.  The examiner can normally be reached on M, T, R, F 11 am - 4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9876.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRIT E. ANBACHT/Examiner, Art Unit 1776                                                                                                                                                                                                        
BRIT E. ANBACHT
Examiner
Art Unit 1776